Citation Nr: 0915703	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge in January 2009.  A transcript 
is of record.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the Veteran if further action 
is required on his part.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the service connection claim currently on appeal.

The Veteran maintains that his low back disability had its 
onset during active service.  See January 2009 Hearing 
Transcript (T.) at page (pg.) 3.   He denies that the 
disability was caused by a specific event in service, but 
rather alleges that he began noticing the pain at night, 
approximately two years after he entered into service.  T. at 
3-4.   The Veteran also testified that he did not seek 
treatment for his back strain during service.  T. at 6.  

Service treatment records reflect that upon enlistment into 
service, the Veteran's spine was evaluated as "normal."  See 
September 1999 service enlistment examination report.  His 
service treatment records contain no indication of complaints 
or treatment for pain in his lower back.  

There is presently no post-service medical evidence of back 
strain.  However, in January 2009, the Veteran testified that 
he had recently sought treatment for his back strain from the 
Orlando and Dallas VA Medical Centers.  See T. at 6-8. 
Treatment records from the VAMC are absent from the claims 
file.  

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered); see also 38 C.F.R. § 3.159(c)(2) (2008).  

Furthermore, while the Veteran has undergone VA examinations 
in June 2005 and January 2007, the Board notes that both 
examiners concluded with a diagnosis that the Veteran's 
lumbosacral strain was in remission and all tests and x-rays 
were within normal limits.  There is no nexus opinion on file 
on whether the Veteran has a current low back disability that 
is causally related to service.  VA has the authority to 
schedule a compensation and pension examination when such is 
deemed to be necessary, and the Veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the existence and etiology of a disability.  See also 38 
C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his lumbosacral strain since his 
discharge from service in January 2004.  
After securing any appropriate consent 
from the Veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. If the Veteran has recent treatment 
records that show a current diagnosis 
of back strain, these records should be 
evaluated by the AMC/RO and it shall be 
determined at that time if an 
additional examination is appropriate.  

3.  If necessary, the AMC/RO should 
arrange for the Veteran to undergo a VA 
examination to determine if he currently 
has any disability of the back.  The 
examiner should be asked to opine as to 
whether or not his disability is 
etiologically related to the Veteran's 
active duty service period.  The opinion 
must be based on a review of the entire 
claims file and contain a rationale.  If 
the opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.  

b. The examiner must provide an 
opinion on whether the Veteran 
currently has any low back 
disability due to service.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for back strain based 
on all relevant evidence on file.  If the 
issue continues to be denied, the AMC/RO 
must provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


